Electronically Filed
                                                           Supreme Court
                                                           SCWC-11-0000463
                                                           14-MAR-2013
                                                           01:57 PM



                             SCWC-11-0000463

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                               JACK THOMAS,
                     Petitioner/Plaintiff-Appellant,

                                   vs.

      COUNTY OF HAWAI#I; JAY KIMURA; and JEFFERSON R. MALATE;
                Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000463; CIV. NO. 07-1-0128)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Plaintiff-Appellant’s application for writ

 of certiorari filed on February 1, 2013, is hereby rejected.

           DATED:    Honolulu, Hawai#i, March 14, 2013.

 Charles J. Ferrera                      /s/ Mark E. Recktenwald
 for petitioner
                                         /s/ Paula A. Nakayama
 Michael J. Udovic
 for respondents                         /s/ Simeon R. Acoba, Jr.

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack